Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. EP20165673.3 filed on 03252020.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Drawings
		The drawings are objected to under 37 CFR 1.83(a) because they fail to show a complete representation of the invention.  Figure 3 attempts to show 
the claimed method, however the figure contains empty boxes that should be filled with appropriate verbiage to reflect the claimed invention. Any methodological or structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings.  In this case the drawings fail to provide a complete representation of the invention because the method and components are not shown in the figures.
		See MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linscott et al. (US 2018/0251126).

Regarding claim 1: 
Linscott teaches a computer-implemented method, the computer-implemented method comprising: 
determining, by computer-hardware components, a nominal trajectory for a vehicle based on a desired maneuver to be carried out in a traffic space, a current state of movement of the vehicle, and a detected state of a surrounding of the vehicle (trajectory module 108, generating output trajectory, see at least ¶0023-0024); and 
determining an abort trajectory branching off from the nominal trajectory and guiding the vehicle to a safe condition regardless of the desired maneuver (fallback trajectory, see at least ¶0034), the nominal trajectory and the abort trajectory being determined using a single optimization process (trajectory module can generate fallback trajectory in a similar manner as output trajectory, using algorithms, such as differential dynamic programming, interior point optimization, sequential quadratic programming, etc. see at least ¶0021,¶0023, ¶0034).
Linscott further teaches sending instructions to generate the output and fallback trajectories simultaneously, and that both trajectories may be calculated using separate modules, or a single module running at a higher clock rate to handle the computational load, implying but not explicitly teaching the trajectories being generated simultaneously (trajectory module and/or fallback determination module may generate fallback trajectory, instructions to generate the trajectories may be received at the same time, see at least ¶0019-0021, ¶0033-0034).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the trajectory generation system and method as taught by Linscott by, after receiving the instructions for generating both trajectory types simultaneously, to generate the trajectories simultaneously as implied by Linscott in order to timely generate all necessary trajectories, allowing an updated fallback trajectory to be available upon detecting a fallback situation for implementation.

Regarding claims 11-12:
Linscott further teaches, wherein the single optimization process comprises a constrained nonlinear process, wherein using the single optimization process comprises iteratively executing the single optimization process (see at least sequential quadratic programming, ¶0022-0023).

Regarding claims 13, 14, and 20, Linscott teaches a computer system, vehicle, and computer readable medium performing the computer implemented method as in claim 1 above.
Claim Rejections - 35 USC § 103
Claims 2-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linscott as applied to claim 1 above, and further in view of Iida et al. (US 2017/0212513).

Regarding claims 2-3 and 15-16:
Linscott teaches the limitations as in claim 1 above. Linscott does not explicitly teach a plurality of abort trajectories branching off from the nominal trajectory at different points in time.
Iida teaches a system and method of emergency trajectory generation including generating a plurality of emergency trajectories branching off from the nominal trajectory at different points, equally spaced in time (see at least Figs. 12, 13, 16, ¶0111-0130). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and method of generating abort trajectories as taught by Linscott with the technique of generating a plurality of subsequent abort trajectories as taught by Iida in order to provide for a plurality of trajectories matching multiple switching times so that the vehicle may safely execute an emergency trajectory at an optimal time.

	
Regarding claim 4 and 17:
Linscott further teaches wherein using the single optimization process comprises: assigning a cost term and a weight to each of the abort trajectories of the set of at least two abort trajectories; and minimizing a cost function, the cost function being a weighted sum of the cost terms (see at least sequential quadratic programming, ¶0022-0023).

Regarding claims 5-7 and 18-19:
The combination of Linscott and Iida teaches the limitations as above. Linscott is silent as to the details of the various algorithms disclosed. However, the Examiner notes that utilizing weighted sums was well-known at the time of filing of the invention as a technique for optimizing trajectory generation, and the specifics of applying the weights to the various parameters would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention. 

Regarding claim 8:
Linscott further teaches wherein determining the nominal trajectory comprises determining the nominal trajectory as an output trajectory to be output to a vehicle control module unless at least one of the following conditions is satisfied: (i) the nominal trajectory is unsafe; or (ii) a point in time is reached where a last abort trajectory of all subsequent abort trajectories branches off from the nominal trajectory and the nominal trajectory is not confirmed to be safe; and wherein determining the set of at least two abort trajectories comprises determining one of the abort trajectories of the set of at least two abort trajectories as the output trajectory if at least one of the conditions (i) and (ii) is satisfied (see at least ¶0033-0035).

Regarding claim 9:
Linscott further teaches wherein determining the set of at least two abort trajectories comprises determining a first available abort trajectory as the output trajectory if condition (i) is satisfied, the first available abort trajectory branching off from the nominal trajectory at an earliest point in time after condition (i) is confirmed to be satisfied  (see at least ¶0033-0035).

Regarding claim 10:
The combination of Linscott and Iida teaches the limitations as in claim 9 above.
The combination does not explicitly teach condition ii. However, it would have been obvious to one of ordinary skill in the art at the time of the invention that upon reaching a final branching point for which a fallback trajectory is available, to select the fallback trajectory when a collision free trajectory is not otherwise confirmed in order to prioritize a safe, collision-free path, as suggested as a constraint, as suggested by Linscott.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664